UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X                                 2/26/2020
                                                              :
MICHAEL CIGALA,                                               :
                                                              :
                                             Plaintiff,       :   20 Civ. 1539 (LGS)
                                                              :
                           -against-                          :        ORDER
                                                              :
BOY SCOUTS OF AMERICA, et al.                                 :
                                                              :
                                             Defendants. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants filed a notice of removal on February 19, 2020. ECF 1. The

notice provided that in connection with the notice, Defendants have filed a motion to transfer to

the United States District Court for the District of Delaware. The notice also provides that

Defendants intend to participate in the joint administration of Chapter 11 bankruptcy proceedings

in the United States Bankruptcy Court for the District of Delaware. It is hereby

        ORDERED that Defendants shall file a status letter every thirty days on progress with

the motion to transfer and the bankruptcy proceedings. The first status letter is due on March

26, 2020. It is further

        ORDERED that the parties shall by March 5, 2020, file a joint letter. The joint status

letter should not exceed 5 pages, and should provide the following information in separate

paragraphs:

        1. A brief statement of the nature of the case, the principal claims and defenses, and the

             major legal and factual issues that are most important to resolving the case, whether

             by trial, settlement or dispositive motion;
      2. A brief statement by plaintiff as to the basis of subject matter jurisdiction and venue,

         and a brief statement by each other party as to the presence or absence of subject

         matter jurisdiction and venue. Statements shall include citations to relevant statutes.

         In addition, in cases for which subject matter jurisdiction is founded on diversity of

         citizenship, the parties shall comply with the Court’s Individual Rule IV.A.3;

      3. A brief description of any (i) motions that have been made and decided, (ii) motions

         that any party seeks or intends to file, including the principal legal and other grounds

         in support of and opposition to the motion, (iii) pending motions and (iv) other

         applications that are expected to be made at the status conference;

      4. A brief description of any discovery that has already taken place, and any discovery

         that is likely to be admissible under the Federal Rules of Evidence and material to

         proof of claims and defenses raised in the pleadings. (This is narrower than the

         general scope of discovery stated in Rule 26(b)(1));

      5. A computation of each category of damages claimed, see Fed. R. Civ. P.

         26(a)(1)(A)(iii);

      6. A statement of procedural posture and upcoming deadlines;

      7. A statement describing the status of any settlement discussions and whether the

         parties would like a settlement conference; and

      8. Any other information that the parties believe may assist this Court in resolving the

         action.

Dated: February 26, 2020
       New York, New York
